Relator. John H. Harrell, has filed a complaint for a writ of mandamus. The realtor seeks an order from this court that requires the respondent, the Cuyahoga County Court of Common Pleas, to render a ruling with regard to a "motion for Court to issue records to defendant and including his Court reported transcripts: pursuant to the Ohio Revised Code Sections (sic)2937.15" as filed in the underlying case of State v. Harrell,
Cuyahoga County Court of Common Pleas Case No. CR-249412.
This court will not issue a writ of mandamus when the relator possesses an adequate remedy at law. R.C. 2731.05. Herein, the relator possesses an adequate remedy at law vis-a-vis a petition for a writ of procedendo. This court has held that procedendo, and not mandamus, must be employed when an inordinate period of time has passed without disposition of a motion that is pending before a lower court. State ex rel. Barcomb v. Aurelius(Oct. 8, 1998), Cuyahoga App. No. 74991, unreported; State ex rel. Adkinsv. Aurelius(Mar. 27, 1997), Cuyahoga App. No. 71763, unreported.
Accordingly, we decline to grant the relator's request for a writ of mandamus. Costs to relator.
Writ denied.
ANN DYKE, J., CONCURS.
                             ___________________________________ JAMES M. PORTER, ADMINISTRATIVE JUDGE